Citation Nr: 1402644	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  03-24 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for the residuals of an arthrotomy of the right knee for torn medial meniscus.  

2.  Entitlement to a disability rating in excess of 10 percent for mild instability of the right knee associated with arthrotomy of the right knee for torn medial meniscus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2001 rating decision of the Regional Office (RO) in Detroit, Michigan.

In a May 2006 decision, the Board denied the claim of entitlement to an increased rating for the service-connected residuals of an arthrotomy of the right knee.  The Veteran appealed the Board's denial of entitlement to an increased rating for his service-connected right knee disorder and pursuant to a motion by VA, the Court of Appeals for Veterans Appeals (Court) entered an Order in October 2006 remanding this issue.  In January 2007, the Board remanded the claim for an increased rating for a right knee disorder for compliance with the Court's Order. 

The current appeal has been pending since the June 2001 RO rating decision denying an increased rating for the right knee disorder.  The claim has been remanded by the Board numerous times including in July 2004, May 2006, September 2008, August 2009, and November 2010.  It was most recently remanded in May 2013 remanded for examination of the Veteran.  


FINDINGS OF FACT

1.  Residuals of an arthrotomy of the right knee for torn medial meniscus are manifested by normal extension to 0 degrees; flexion of no worse than 110 degrees; pain on motion; x-ray evidence of degenerative arthritis; mild instability of the knee; and, complaints of pain, reduced range of motion, and weakness.

2.  The service-connected right knee disability is not manifest by ankylosis, subluxation, locking of the knee, or effusion into the joint.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for the residuals of an arthrotomy of the right knee for torn medial meniscus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2013).

2.  The criteria for a separate disability rating in excess of 10 percent for instability of the right knee associated with arthrotomy of the right knee for torn medial meniscus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012). 

3.  The criteria for a separate 10 percent disability rating arthritis of the right knee associated with arthrotomy of the right knee for torn medial meniscus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notice must also inform the claimant of the evidence necessary related to degree of disability and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, the Veteran was provided the required notice in letters dated January 2007 and September 2008, which advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The April 2006 and September 2008 letters provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  While this notice was not provided prior to the June 2001 rating decision on appeal, the claim was subsequently readjudicated, most recently in October 2013.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the issuance of a fully compliant notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Accordingly, VA has effectively satisfied the notice requirements with respect to the issue on appeal. 

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim, including VA treatment records, private treatment records; and by providing the Veteran with the appropriate medical examinations to determine the severity of his right knee disability.  The Veteran has been accorded several VA examinations over the course of this appeal.  Most recently, he was provided with a VA examination of the knee in June 2013.  The examination was performed by an examiner who had reviewed the Veteran's claims file and medical history of knee disability, and provided the necessary evidence to rate the service-connected right knee disorder under the applicable rating criteria. The Board finds that the VA examinations of record, including the most recent in June 2013, are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  There is no indication that additional evidence relevant to the issues being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

II.  Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1 (2013). 


A.  Factual Background

The Veteran served on active duty from March 1967 to March 1969.  He injured his right knee during service.  In May 1971, he had an arthrotomy, with removal of torn medial meniscus of his right knee.  Service connection for this disability has been in effect at a 10 percent disability rating since September 1971.  

In May 2001, a VA examination of the Veteran was conducted.  He reported complaints of pain and swelling of both knees with right worse than left.  He stated that he took anti-inflammatory medication to treat these symptoms.  Examination of the right knee revealed mild swelling and effusion, with pain on patellar compression.  There was crepitation on movement.  The surgical scar on the medial side of the right knee was noted, along with tenderness.  The mediolateral ligament was stable.  There was no evidence of instability, ankylosis, or locking of the knee.  Range of motion testing revealed flexion to 130 degrees and extension to 10 degrees of hyperextension.  X-ray examination showed mild arthritic changes to right knee.

In an August 2002 VA examination, range of motion testing of the right knee revealed full extension to 0 degrees and flexion to 135 degrees. The Veteran reported knee pain, with prolonged walking or standing.  No laxity or effusion of the knee was observed.  The diagnosis was bilateral knee degenerative joint disease.  

A July 2004 VA outpatient treatment record noted the Veteran's reports of complaints of knee pain.

In a December 2004 VA examination,  the Veteran reported a burning sensation and weakness of the right knee.  He indicated that he could walk approximately 150 feet due to pain.  The Veteran stated he could sit for a long time but could not get up easily from a sitting position due to pain.  He reported that he occasionally used knee braces, but not a cane.  He reported there was no instability of the right knee, but his right knee tended to give out.  He was not taking any medications for his right knee.  The physical examination revealed a slight limp while walking, mainly involving the right side.  There was normal alignment of the right knee, with no deformity or swelling.  There was no evidence of locking, effusion, ankylosis, subluxation, or instability.  Range of motion of the right knee was extension to 0 degrees and flexion to 130 degrees.  The diagnosis was mild degenerative changes of the right knee, status post meniscectomy, without instability.  The examiner stated that the severity of the service-connected right knee disability was minimal to moderate and involved only the skin and subcutaneous tissues, but not the muscle or joint structure, and was not causing any weakened movement, excess fatigability, or incoordination.  The subjective complaints of pain were not visibly manifested with the movement of the joints, but on palpation near the patella, which the examiner stated was not related or attributable to service-connected arthrotomy.

In November 2005, a private magnetic resonance imaging (MRI) examination of the Veteran's right knee was conducted.  There was no significant knee joint effusion, and all ligaments were intact.  Degeneration of the meniscus was present.  

In December 2006, a VA examiner noted that the Veteran used bilateral leg braces and a cane.  Difficulty with balance and ambulation were noted, but the examiner indicated that the problems walking, and the need for leg braces were the result of residuals of recent cerebrovascular accidents (stroke).  The diagnosis was mild degenerative arthritis of the right knee, which limited mobility slightly, with the more severe impairment resulting from the stroke.

In December 2006, a VA examination of the right knee revealed mild instability of the anterior/posterior cruciate ligament.  Tenderness of the knee was noted, but there was no evidence of locking, effusion, or ankylosis.  Range of motion testing of the right knee revealed extension to 0 degrees and flexion to 110 degrees.  The examiner indicated that pain with flexion began at 40 degrees of flexion and ended at 40 degrees of flexion.  There was no additional loss of motion on repetitive use of the joint.  

A September 2008 VA occupational therapy note reported a diagnosis of knee pain, with mobility problems.  A September 2008 rehabilitation service consultation report states that the Veteran used a scooter to ambulate and noted knee pain, without indicating which knee.  A July 2009 rehabilitation service consultation report indicated that the Veteran had trouble ambulating, and used a scooter secondary to the residuals of having had three strokes, with residual right-sided weakness.  

In a December 2010 VA examination, the Veteran reported right knee pain and swelling; he stated he could not walk far, needing a cane to walk from the kitchen to the bathroom.  He stated he could drive but that the pressure of pressing the gas pedal hurt his knee and so he used cruise control.  He further reported symptoms of instability, giving way, pain, stiffness, weakness, and incoordination.  He did not report ankylosis, locking, dislocation, or subluxation of the right knee.  The physical examination of the right knee revealed pain, with guarding of movement.  There was no instability, locking, effusion, or ankylosis.  Range of motion testing revealed normal extension to 0 degrees and flexion to 123 degrees.  No limitation with repetitive motion was found.  The diagnosis was mild degenerative changes of the medial joint of the right knee, status post medial meniscectomy.

In February 2012,  the Veteran had right knee surgery at private hospital which included arthroscopy, medial plicectomy, and corticosteroid injection.

In a June 2013 VA examination, the diagnosis was arthritis of the right knee.  Range of motion testing of the right knee revealed flexion to 110 degrees, with pain beginning at the end point of 110 degrees.  Right knee extension was normal at 0 degrees, with no objective evidence of painful motion.  Pain on movement with repetitive motion was noted, along with tenderness to palpation and mild instability on testing.  There was no evidence of subluxation or dislocation, locking, or effusion.  The Veteran was noted to use a cane.

B.  Arthrotomy of the Right Knee for Torn Medial Meniscus

The Veteran's service-connected residuals of an arthrotomy of the right knee for torn medial meniscus are rated at a 10 percent disability rating under Diagnostic Code 5259 for symptomatic removal of the semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  The 10 percent rating is the only rating assignable under this diagnostic code.  The Veteran's service-connected right knee disability resulted in the need for surgery, arthrotomy, and he had residual symptoms of pain.  Accordingly, a 10 percent disability rating is the proper rating under this diagnostic code.  

The Board has considered the service-connected right knee disability under all other appropriate diagnostic codes; however, assignment of a disability rating in excess of 10 percent is not warranted under any other diagnostic code for symptomatic removal of the semilunar cartilage.  

Diagnostic Code 5256 contemplates ankylosis of the knee with disability ratings from 30 to 60 percent assignable depending on the degree of ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2013).  There is no evidence showing ankylosis of the right knee, so rating under this diagnostic code is not warranted.  

Diagnostic Code 5258, used in rating impairment of the semilunar cartilage, provides a 20 percent evaluation for a damaged meniscus with frequent episodes of "locking," pain, and effusion into the joint. 38 C.F.R. § 4.71a , Diagnostic Code 5258 (2013).  A higher rating is not warranted under Diagnostic Code 5258; the evidence of record does not reveal that the Veteran has symptoms of right knee locking or effusion to warrant the assignment of a rating under this diagnostic code.  

In sum, the Board finds that the preponderance of the evidence is against a finding in favor of entitlement to a disability rating in excess of 10 percent for the residuals of an arthrotomy of the right knee for torn medial meniscus.  See 38 C.F.R. § 4.71a , Diagnostic Codes 5256, 5258, 5259 (2013).  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to a disability rating in excess of 10 percent for the residuals of an arthrotomy of the right knee for torn medial meniscus, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

However, there is x-ray evidence of record revealing minimal degenerative arthritis of the right knee.  Pursuant to Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Id.  

Where the medical evidence shows that a veteran has arthritis of a joint and where the diagnostic code applicable to the disability is not based upon limitation of motion, a separate rating for limitation of motion under Diagnostic Code 5003 may be assigned, but only if there is additional disability due to limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003; VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 09-98, 63 Fed. Reg. 56704 (1998) (if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59).  

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2013).

A 50 percent rating is assigned for extension of the knee limited to 45 degrees; extension limited to 30 degrees warrants a 40 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 5 degrees warrants a noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).  Flexion of the knee limited to 15 degrees warrants a 30 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; and flexion limited to 60 degrees warrants a noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).

Compensable disability ratings for limitation of motion under Diagnostic Codes  5260 and 5261 are not warranted.  The evidence of record clearly establishes that the Veteran has normal extension of the right knee joint to 0 degrees.  The Veteran had limitation of flexion of the right knee, but the worst limitation of flexion shown was to 110 degrees, which warrants a noncompensable disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  The December 2006 VA examination report indicated that the Veteran had pain with flexion that began and ended at 40 degrees of flexion.  However there was no additional loss of motion on repetitive use of the joint.  All other examination reports indicate that the pain on motion of the right knee is experienced at the end point of the range of flexion.  Accordingly, assignment of a compensable disability rating for limitation of flexion is not warranted.  

A separate 10 percent disability rating is warranted under Diagnostic Code 5003 for arthritis of the right knee on x-ray examination accompanied by a noncompensable limitation of flexion with evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  As there is x-ray evidence of arthritis, and the limitation of motion of the right knee is noncompensable under the appropriate diagnostic codes, a separate rating of 10 percent is for application for arthritis of the right knee, but no more.  

C.  Instability of the Right Knee 

An October 2013 rating decision granted a separate 10 percent disability rating for instability of the right knee.  

Diagnostic Code 5257 evaluates disabilities of the knee based on the degree of subluxation and instability of the joint.  Slight impairment merits a 10 percent evaluation.  Moderate impairment warrants 20 percent.  A 30 percent evaluation is assigned where the impairment is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Mild instability of the right knee was noted on testing on December 2006 VA joints examination and the most recent June 2013 VA examination.  However, other medical evidence of record does not reveal the presence of instability of the knee.  VA treatment records dated between these two examination reports indicate that the Veteran's difficulty with ambulation was primarily the result of residuals of a nonservice-connected stroke.  The evidence of record does not show that the level of instability of the right knee is more than mild.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a disability rating in excess of 10 percent for mild instability of the right knee associated with arthrotomy of the right knee for torn medial meniscus; the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.  Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's right knee disability picture is not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  The Veteran's service-connected right knee disorder was evaluated as residuals of an arthrotomy of the right knee for a torn medial meniscus pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5259, as well as separate ratings for instability and arthritis, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Residuals of an arthrotomy of the right knee for torn medial meniscus are manifested by normal extension to 0 degrees; flexion of no worse than 110 degrees; pain on motion; x-ray evidence of degenerative arthritis; mild instability of the knee; and, complaints of pain, reduced range of motion, and weakness.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 10 percent disability rating for residuals of an arthrotomy of the right knee for torn medial meniscus, to include separate evaluations for arthritis and instability.  Evaluations in excess of currently assigned ratings are provided for certain manifestations of post arthrotomy of a torn medial meniscus of the right knee, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for the ratings currently assigned reasonably describe the Veteran's right knee disability level and symptomatology.  Consequently, the Board concludes that the schedular evaluations for his service-connected right knee disorder are adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5259, 5003, 5257; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected right knee, the evidence shows no distinct periods of time during the appeal period, when the manifestations of the Veteran's service-connected right knee disorder varied to such an extent that ratings greater or less than those currently assigned would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Finally, the Board notes that the issue of entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU) is part of an increased rating claim when that issue is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran has not claimed that his right knee disorder results in the inability to obtain and maintain substantially gainful employment, and a 100 percent schedular disability rating for another service-connected disability.  38 C.F.R. § 4.16a (2013).  


ORDER

A disability rating in excess of 10 percent for the residuals of an arthrotomy of the right knee for torn medial meniscus is denied.  

A disability rating in excess of 10 percent for mild instability of the right knee associated with arthrotomy of the right knee for torn medial meniscus is denied.  

A separate 10 percent disability rating for arthritis of the right knee associated with arthrotomy of the right knee for torn medial meniscus is granted.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


